In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus regarding an expedited election matter. It appears from the records of this court that relators have not filed evidence and a brief, due August 27,1998, in compliance with S.CtPrac.R. X(9) and therefore have failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed with prejudice, sua sponte. See State ex reí SuperAmeriea Group v. Licking Cty. Bd. of Elections (1997), 80 Ohio St.3d 182, 685 N.E.2d 507.